I115th CONGRESS1st SessionH. R. 923IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Amash (for himself, Mr. Massie, Ms. Lofgren, Mr. Conyers, Mr. Polis, and Mr. Emmer) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Homeland Security, Intelligence (Permanent Select), Armed Services, the Judiciary, Foreign Affairs, Science, Space, and Technology, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Cybersecurity Act of 2015. 
1.Repeal of Cybersecurity Act of 2015The Cybersecurity Act of 2015 (division N of Public Law 114–113) and the amendments made by such Act are repealed, and the provisions of law amended by such Act are hereby restored as if such Act had not been enacted into law. 2.Conforming amendmentIn the table of contents of the Consolidated Appropriations Act, 2016 (Public Law 114–113), strike the item relating to division N. 
